UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52747 NEOLOGIC ANIMATION INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejian, P.R. China N/A (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 185,000,000 common shares issued and outstanding as of August 20, 2012. PART I – FINANCIAL INFORMATION Item 1. Financial Statements The consolidated financial statements of Neologic Animation Inc., included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of Full East International Limited as included in the current report on form 8-K filed on May 18, 2012. 2 Neologic Animation Inc. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current assets Cash and cash equivalents $ 2,268 $ 1,976 Total assets $ 2,268 $ 1,976 Liabilities and Shareholders' Equity (Deficit) Current liabilities Accounts payable $ 45,654 $ - Due to related parties 3,748 1,763 Short-term loan - third party 42,500 - Short-term loan - related party 21,000 - Total current liabilities 112,902 1,763 Commitments and Contingencies - - Stockholders' Equity (Deficit) Preferred stock, $0.00001 par value; 100,000,000 shares authorized, none issued and outstanding - - Common stock, $0.00001 par value, 400,000,000 shares authorized, 185,000,000 and 85,000,000 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively 1,850 850 Additional paid-in capital (deficit) (17,462) 65,796 Subscription receivables (50,000) (50,000) Accumulated other comprehensive income 27 26 Accumulated deficit (45,049) (16,459) Total stockholders' equity (deficit) (110,634) 213 Total liabilitiesand stockholders' equity (deficit) $ 2,268 $ 1,976 The accompanying notes are an integral part of these consolidated financial statements. 3 Neologic Animation Inc. (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended June 30, For the Three Months Ended June 30, For the Six Months Ended June 30, For the Six Months Ended June 30, From Inception (May 4, 2011) to June 30, Revenue $ - $ - $ - $ - $ - Operating expenses General and administrative 27,480 339 27,494 339 43,958 Operating loss (27,480) (339) (27,494) (339) (43,958) Other income (expenses): - Interest income 1 - 1 - 6 Interest expense (1,097) - (1,097) - (1,097) Total other expenses (1,096) - (1,096) - (1,091) Net loss $ (28,576) $ (339) $ (28,590) $ (339) $ (45,049) Other Comprehensive Income (Loss) Foreign currency translation 6 (1) 1 (1) 27 Total comprehensive loss $ (28,570) $ (340) $ (28,589) $ (340) $ (45,022) Lossper common share - basic and diluted $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted-average common shares outstanding, basic and diluted 137,747,253 85,000,000 11,373,626 85,000,000 The accompanying notes are an integral part of these consolidated financial statements. 4 Neologic Animation Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, For the Six Months Ended June 30, From Inception (May 4, 2011) to June 30, Cash Flows From Operating Activities Net income $ (28,590) $ (339) $ (45,049) Adjustments to reconcile net loss to net cash provided by ( used in)operating activities: Donated rent and services 1,500 1,500 Imputed interest 708 708 Changes in operating assets and liabilities: Accounts payable 24,688 340 24,688 Due to related parties 9 - 1,772 Net cash provided by(used in)operating activities (1,685) 1 (16,381) Cash Flows From Financing Activities Advances from related parties 1,976 - 18,622 Net cash provided by financing activities 1,976 - 18,622 Effect of exchange rate changes on cash 1 (1) 27 Net increase (decrease) in cash and cash equivalents 292 - 2,268 Cash and cash equivalents, beginning of period 1,976 - - Cash and cash equivalents, end of period $ 2,268 $ - $ 2,268 Supplemental information: Income tax paid $ - $ - $ - Interest paid - - - Non-cash investing and financing activities: Shares issued for reverse merger $ 84,466 $ - $ 84,466 The accompanying notes are an integral part of these consolidated financial statements. 5 Neologic Animation Inc. (A Development Stage Company) Consolidated Statement of Changes in Stockholders' Equity For the Period From May 4, 2011 (Inception) to June 30, 2012 (Unaudited) Accumulated Additional Other Total Preferred Stock Common Stock Paid-in Subscription Comprehensive Accumulated Stockholders' Share Amount Share Amount Capital Receivables Income Deficit Equity Balances at May 4, 2011 (inception) - $ - - $ - $- $- $- $- Subscription receivables from shareholders 50,000 50,000 (50,000) - Shares retained by the existing shareholders of Neologic after reverse merger 85,000,000 850 (850) - Cancellation of shares of Full East as the result of reverse merger. (50,000) (50,000) 50,000 - Cash contributions from shareholders 16,646 16,646 Foreign currency translation adjustment 26 26 Net loss - - (16,459) (16,459) Balances at December 31, 2011 - - 85,000,000 850 65,796 (50,000) 26 (16,459) 213 Shares issued for reverse merger 100,000,000 1,000 (85,466) (84,466) Donated rent and services 1,500 1,500 Imputed interest 708 708 Foreign currency translation adjustment 1 1 Net Loss (28,590) (28,590) Balances at June 30, 2012 - $ - 185,000,000 1,850 $(17,462) $(50,000) $27 $(45,049) $(110,634) The accompanying notes are an integral part of these consolidated financial statements. 6 Neologic Animation Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) NOTE 1 – NATURE OF OPERATIONS Neologic Animation Inc. (“Neologic” or the “Company”) was incorporated in the State of Nevada on January 26, 2006. The Company is a Development Stage Company. The Company’s principal business is an educational software company in the People’s Republic of China. The Company is focused in educational software development and marketing company; currently developing a website to be marketed as “Naniya World” for primary school students in China. The website’s goal is to educate children on how to develop and hone their creative skills through interactive educational games that incorporate Adobe Flash. The games incorporate a curriculum that has been developed by some of China’s top professors and child psychology experts. It sets itself apart from other after school programs in China because it deviates from the traditional methods of Chinese education. The Company’s mission is to inspire every child in China to become the best student they can possibly be by showing them that learning is fun. On December 16, 2010, the Company filed articles of merger with its wholly-owned subsidiary to change the Company’s name to China Forest Energy Corp. and filed a certificate of change with the Nevada Secretary of State to give effect to a forward split of the Company’s authorized and issued and outstanding shares of common stock on a nine (9) new for one (1) old basis. Upon effect of the forward stock split, the authorized capital increased from 100,000,000 to 900,000,000 shares of common stock and, correspondingly, the issued and outstanding increased from 2,009,000 to 18,081,000 shares of common stock, with a par value of $0.00001. The Company’s preferred stock was unaffected as a result of the forward split. The Company’s financial statements have been retroactively restated to incorporate the effect of the forward split. On January 12, 2011, the Company entered into share exchange agreement with Zhejiang Forest Bamboo Tec Co., Ltd. a People’s Republic of China corporation and Forest Energy Co., Ltd., a British Virgin Islands corporation. Forest Energy Co., Ltd. is the registered and beneficial owner of all of the issued and outstanding common shares in the capital of Sinoport Enterprises Limited, a British Virgin Islands corporation (“Sinoport”); Sinoport is the sole owner of all share capital of USCNHK Group Limited, a Hong Kong corporation, (“USCNHK”), and USCNHK is the owner of 95%, or 76,000,000 shares, of the share capital of Zhejiang Forest Bamboo Tec Co., Ltd. The Company has agreed to issue 15,919,000 common shares to the Forest Energy Co., Ltd.’s Shareholder as consideration for the purchase of 50,000 common shares of Zhejiang Forest Bamboo Tec Co., Ltd. Upon closing of the share exchange, Yongfu Zhu, one of the Company’s current officers and directors, will cancel 9,000,000 shares of the Company’s common stock held in his name and the Company will have no more than 25,000,000 shares of common stock issued and outstanding. As of November22, 2011, this share exchange agreement has been terminated . According to the terms of the share exchange agreement, the Company had agreed to acquire 95% of the share capital of Zhejiang Forest from Forest Energy in exchange for 15,919,000 shares of Company’s common stock. The parties mutually agreed to terminate the agreement. There were no early termination penalties associated with the termination of the above agreement. Effective January 25, 2012, in accordance with approval from the Financial Industry Regulatory Authority (“FINRA”) and the U.S. Securities and Exchange Commission, we changed our name from China Forest Energy Corp. to Narnia Corp. In addition, our issued and outstanding shares of common stock increased from 18,081,000 shares of common stock to 162,729,000 shares of common stock, par value of $0.00001, pursuant to a 1:9 forward split of our issued and outstanding shares of common stock. Also effective January25, 2012, our authorized capital decreased from 900,000,000 shares of common stock to 400,000,000 shares of common stock, par value of $0.00001. Our preferred stock remained unchanged. On May 7, 2012, the Company filed Articles of Merger with the Nevada Secretary of State to change the name from Narnia Corp. to Neologic Animation Inc. The name change became effective on May 11, 2012 upon approval from FINRA. On May 14, 2012, the Company issued 100,000,000 shares of common stock in exchange for all 50,000 shares held by shareholders of Full East International Limited (“Full East”) . Neologic cancelled 77,729,000 shares of common stock held by Yongfu Zhu, our former Chief Financial Officer. As a result of the share exchange above, the Company acquired Full East. Through its subsidiaries, Full East provides a range of goods and services in the areas of information technology and interactive education. Full East was incorporated in the British Virgin Islands on May 4, 2011. It has the expertise in the 7 business of providing advisory and services in developing, marketing, and distributing educational cards used as a tool to educate children through the means of online games. Full East has one wholly owned subsidiary, Hangzhou Naniya Technology Co., Ltd. (“Naniya”), a wholly-owned foreign enterprise (“WOFE”) established on July 7, 2011, and organized under the laws of the People’s Republic of China (the “PRC”). Naniya's main business is information technology consulting, technology project planning, and outcome of the transfer; non-cultural education and training for adults; computer hardware, electronic products, technology development, technical services and technical advice. Full East also holds a controlling contractual interest in Hangzhou Xuerun Education & Technology, Ltd. (“Xuerun”). Xuerun was incorporated in the City of Hangzhou, Province of Zhejiang, PRC on July 5, 2011. Xuerun's main business is the creation of online educational games for students who are in primary school and middle school in China and is in the development and creation of a website to educate children how to develop and hone their creative skills through interactive educational games that incorporate Adobe Flash. Our current corporate structure is set forth below: As a result of the share exchange and our relationship with the Chinese Educational Company, we engage in the business of providing advisory and services in developing, marketing, and distributing educational cards used as a tool to educate children through the means of online games in China. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation We accounted for the merger between Neologic and Full East as a “reverse merger,” since the former shareholders of Full East own a majority of the outstanding shares of the Company’s common stock immediately following the closing of the merger. Full East is deemed to be the acquirer in the reverse merger. Consequently, the assets and liabilities and the historical operations that will be reflected in the financial statements prior to the share exchange are those of Full East and arerecorded at the historical cost basis of Full East, and the consolidated financial statements after completion of the merger will include the assets and liabilities of Neologic and Full East, historical operations of Full East, and operations of Neologic from the closing date of the merger. Upon completion of our merger with Full East, the Company changed its fiscalyear-end from April 30 to December 31. These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. The Company’s fiscal year-end is now December 31. 8 Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company regularly evaluates estimates and assumptions related to donated expenses and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Earnings (Loss) Per Share Basic EPS is computed by dividing earnings (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method for options and warrants and the if-converted method for convertible preferred stock and convertible debt. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. The Company currently does not have any dilutive financial instrument outstanding. Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents. Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Occasional transactions may occur in a foreign currency. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate revenues and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amounts expected to be realized. Recent Accounting Pronouncements The Company does not expect the adoption of any other recently issued accounting pronouncements to have a significant effect on its financial position or results of operations. Subsequent Events The Company evaluated subsequent events through the date the financial statements were issued for disclosure consideration. 9 NOTE 3 – GOING CONCERN These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. Since inception, the Company has not generated revenues and has not paid any dividends and is unlikely to either pay dividends or generate revenues in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing, the Company’s success in acquiring interests in properties that have economically recoverable reserves, and the attainment of profitable operations. As at June30, 2012 , t he Company has a working capital deficit, generated no revenues since inception, and has an accumulated deficit totaling $45,049 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. T hese financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Comp any be unable to continue as a going concern. NOTE 4 – RELATED PARTY TRANSACTIONS As of June 30, 2012 and December 31, 2011, the Company was indebted to a current director and a current officer in the amount of $24,748 and $1,763, respectively, representing cash advances and expenses paid on behalf of the Company. The balances consist of advances that are non-interest bearing, unsecured and due on demand. NOTE 5 – NOTES PAYABLE On December 20, 2010, the Company obtained a loan with a principal balance $16,565 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 1, 2011, the Company obtained a loan with a principal balance of $4,500 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 13, 2011, the Company obtained a loan with a principal balance of $4,435 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 30, 2011, the Company obtained a loan with a principal balance of $3,000 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On August 15, 2011, the Company obtained a loan with a principal balance of $5,000 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On September 9, 2011, the Company obtained a loan with a principal balance of $5,000 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 9, 2012, the Company obtained a loan with a principal balance of $1,500 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 30, 2012, the Company obtained a loan with a principal balance of $2,500 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. As of June 30, 2012, the Company had non-interest bearing loans totaling $42,500. These loans are unsecured and due on demand. The Company recorded imputed interest in the amount of $708 on these non-interest bearing loans and recorded as additional paid-in capital. 10 NOTE 6 – EQUITY On May 14, 2012, the Company issued 100,000,000 shares of common stock in exchange for all 50,000 shares held by shareholders of Full East. Neologic cancelled 77,729,000 shares of common stock held by Yongfu Zhu, our former Chief Financial Officer. During the six months ended June 30, 2012 and 2011, the Company recognized $1,500 and $0, respectively, for donated rent and services. These amounts were charged to operations and recorded as additional paid-in capital. 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in US Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms we", "us", "our" and "our company" mean Neologic Animation Inc., and our wholly-owned subsidiary, Full East International Limited., a British Virgin Islands company and Full East's wholly owned subsidiary, Hangzhou Naniya technology Co. Ltd., a People's Republic of China Company and Hangzhou Xuerun Education & Technology Ltd. a People's Republic of China Company of which Full East holds a controlling contractual interest, unless otherwise indicated. Corporate Overview We were incorporated in the State of Nevada on January 26, 2006 under the name "Henix Resources, Inc.". Our original business was as an exploration stage corporation engaged in the search for mineral deposits or reserves which are not in either the development or production stage. On December 16, 2010, we changed our name to "China Forest Energy Corp." by way of a merger with our wholly-owned subsidiary China Forest Energy Corp. which was formed for the sole purpose of the change of name. In addition to our change of name, we effected a nine (9) for one (1) forward split of our authorized and issued and outstanding common shares. Our preferred shares were not affected by the stock split. On November 18, 2011, we received consent resolutions from our directors and officers, and the holder of 54.3% of our issued and outstanding securities, to change our name to " Narnia Corp.", to reduce the authorized capital to 400,000,000 shares of common stock with a par value $0.00001 and to effect a 9:1 forward stock split of the Company’s issued and outstanding shares of common stock. Upon effect of the forward stock split, our issued and outstanding shares of common stock increased to 162,729,000 shares of common stock with a par value of $0.00001. The change of name and decrease to our authorized capital became effective with the Nevada Secretary of State on January 18, 2012. The stock split became effective with Financial Industry Regulatory Authority on January 25, 2012. On May 7, 2012, we filed Articles of Merger with the Nevada Secretary of State to change our name from "Narnia Corp." to "Neologic Animation Inc.", to be effected by way of a merger with our wholly-owned subsidiary Neologic Inc., which was created solely for the name change. The name change became effective on May 11, 2012 upon approval from the Financial Industry Regulatory Authority. 12 Effective May 14, 2012, we acquired Full East International Limited, a British Virgin Islands corporation (“FullEast”) as our wholly owned subsidiary. Through its subsidiaries Full East provides a range of goods and services in the areas of information technology and interactive education. The acquisition was carried out in accordance with a Share Exchange Agreement dated May 7, 2012 among our company, Full East, and the selling shareholders of Full East. Full East was incorporated in the British Virgin Islands on May 4, 2011. It has the expertise in the business of providing advisory and services in developing, marketing, and distributing educational cards used as a tool to educate children through the means of online games. Full East has one wholly owned subsidiary, Hangzhou Naniya Technology Co., Ltd., a wholly-owned foreign enterprise established on July 7, 2011, and organized under the laws of the People’s Republic of China (“PRC”). Naniya's main business is information technology consulting, technology and project planning; as well as non-cultural education and training for children and adults; computer software, technology development, technical services and technical advice. Full East also holds a controlling contractual interest in Hangzhou Xuerun Education & Technology, Ltd. Xuerun was incorporated in the City of Hangzhou, Province of Zhejiang, PRC on July 5, 2011. Xuerun provides online educational games for students who are in primary school and middle school in China and is in the development and creation of a website to educate children how to develop and hone their creative skills through interactive educational games that incorporate Adobe Flash. The games incorporate a curriculum that has been developed by some of China’s top professors and child psychology experts. It sets itself apart from other after school programs in China because it deviates from the traditional methods of Chinese education, which rely heavily on repetition and memorization, causing children to act in a generally conformist manner and to have similar thought processes. By stimulating the child’s thought processes; the child’s attention is focused on the subject at hand. The closing of the Share Exchange Agreement transaction took place on May 14, 2012. On the closing date, pursuant to the terms of the Share Exchange Agreement, we acquired all of the outstanding capital stock and ownership interests of Full East from the selling shareholders. In exchange, we cancelled 77,729,000 shares of our common stock held by Yongfu Zhu, our chief financial officer, treasurer, secretary and director, and issued to the selling shareholders 100,000,000 of our common shares, constituting approximately 54.05% of our common stock outstanding after the closing and 54.05% of our voting securities. The aforementioned shares were issued to 4 non-U.S persons in an offshore transaction relying on Regulation S of the Securities Act of 1933. As a consequence of Full East becoming our wholly owned subsidiary, we have adopted the business of Full East as operated by its wholly owned subsidiary Naniya, and its contractually controlled subsidiary, Xuerun, both of which operate exclusively in the PRC. We have adopted the business of Full East and its subsidiaries. Prior to the closing of the Share Exchange Agreement our fiscal year end was April 30. Subsequent to the closing, our fiscal year end changed to December 31. We maintain our business offices at Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejiang, People's Republic of China and our telephone number is (86) 1 Current Business Pursuant to our acquisition of Full East on May 14, 2012, we are now an entertainment and educational company that plans to provide interactive web-based educational content and online games to primary school students. Our flagship product is Naniya World, an after school education website for primary school students in China. The website incorporates many aspects of the educational experience together with an interesting and fun approach to learning to help teach children and maintain their focus on their studies. The website adopts Flash games to explain subject knowledge in an exciting manner, and is designed in a way that will cover areas of human intelligence that is necessary for children to conquer in their early primary school years. The games are designed to be interactive and incorporate an entire community of users that can interact with each other in social and educational ways. Naniya 13 World is focused on cultivating students’ independent learning capacity as well as their self-development capacity in order to foster creative and productive thought processes. Subjects covered on the website range from art and music to science and math to language to cultural education. The program is extremely well thought out and is developed by top professors and educators in China. It sets itself apart from other after school programs in China because it deviates from the traditional ways of Chinese education, which incorporate dull and boring ways of educating which do not inspire the child’s thought process but rather focus on memorization and teach children to act in generally the same manner and have similar thought processes. By stimulating the child’s thought process, the child’s attention is focused on the subject at hand. The core of Naniya World’s product and services is its website which has several modules that incorporates after-school education and interactive games, allowing the student to become part of the story and keeping the child’s on the subject matter. The modules not only focus on creating an atmosphere of quality education, but also focus on developing good study habits among other useful habits. The educational part focuses on developing eight areas of intelligence mentioned later in this business plan. Marketing of the website will initially occur in the Yangtze River Delta, incorporating the Zhejiang, Jiangsu Hangzough, and Shanghai Regions. Afterwards, after stable revenue is generated and word of mouth gets out, the Company will focus on developing its efforts in the Pearl River Delta in South China. Later on, marketing will occur in other areas of the east coast of China, including Beijing, Tianjin and other port cities. Marketing will be focused towards parents rather than children. We will form partnerships with after school training centers in the aforementioned areas and will form agreements with them so they can use the website during their lessons. Plan of Operations Cash Requirements We have little cash on hand, no financing arrangements and no lines of credit or other bank financing arrangements. There can be no assurance that we will be able to close any financing and if we do close any financings, there can be no assurance that they will be sufficient to meet our needs for the upcoming 12 months. In order to execute our business plan, we estimate that we will require approximately $1,100,000 over the next 12 months. However, we estimate that we will require approximately $70,000 in order to sustain our basic operations and meet our public reporting requirements for the same 12 month period. In the event that we are unable to raise sufficient financing to execute our business plan, we will downscale our business plan and operations as required by our budgetary limitations. Our working capital requirements are expected to increase in line with the growth of our business. We estimate that our expenses over the next 12 months will be approximately $1,100,000 as described in the table below. These estimates may change significantly depending on the nature of our future business activities and our ability to raise capital from shareholders or other sources. Description Estimated Completion Date Estimated Expenses Legal and accounting fees 12 months 80,000 Website and app development 4 months 175,000 Management and consulting costs 12 months 275,000 Marketing 8 months 400,000 Acquisition of fixed assets 12 months 100,000 General and administrative expenses 12 months 70,000 Total 14 We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through advances and loans from shareholders and related parties. In connection with our business plan, management anticipates additional increases in operating expenses and capital expenditures relating to developmental expenses associated with a start-up business. (ii) expansion of server facilities, technical support, and related infrastructure; and (iii) expansion of our marketing campaign. We intend to finance these expenses with further issuances of securities, and debt issuances. We require additional capital and generate revenues to meet both our immediate, short-term, long-term operating requirements. Additional issuances of equity or convertible debt securities will result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to sustain our operations, develop our business, or take advantage of prospective new business endeavours or opportunities, which could significantly and materially restrict our business operations or cause our business to fail. We currently do not have a specific plan of how we will obtain such funding; however, we anticipate that additional funding will be in the form of equity financing from the sale of our common stock. We have and will continue to seek to obtain short-term loans from our directors, although no future arrangement for additional loans has been made. We do not have any agreements with our directors concerning these loans. We do not have any arrangements in place for any future equity financing. Results of Operations We have not generated any revenue since inception and are dependent upon obtaining financing to pursue our business activities. For these reasons, our auditors believe that there is substantial doubt that we will be able to continue as a going concern. Our operating results for the three and six month periods ended June 30, 2012 and 2011 and for the period from May4, 2011 (inception) to June 30, 2012 are summarized as follows: Three - Month Period Ended June 30, Three - Month Period Ended June 30, Six - Month Period Ended June 30, Six - Month Period Ended June 30, Period from May 4, 2011 (Inception) to
